Citation Nr: 9902897	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-00 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
February 1962.


FINDING OF FACT

There is no competent evidence of a nexus between any post-
service bilateral hearing loss and an in-service injury or 
disease.

CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background 

Upon enlistment examination in December 1958, the ears were 
clinically evaluated as normal.  Whispered voice testing 
revealed hearing of 15/15 bilaterally.  The veteran denied 
any prior ear trouble and reported his health as good.  

In March 1960 the veteran was treated for an earache in the 
right ear.   An impression of otomycosis was noted.

Upon separation examination in January 1962, the ears were 
clinically evaluated as normal.   Audiometric testing 
revealed pure tone thresholds, in decibels, as follows 
(converted from American Standards Association (ASA) units to 
International Standards Organization (ISO) units):





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
10
5
10
0
5
5
15
20
LEFT
10
5
5
5
5
5
5
0

The veteran denied any ear problems, but noted prior 
treatment for an earache.  The veteran reported his physical 
condition as good.  

VA outpatient medical records reflect the veteran was treated 
at a VA Medical Center in May 1997.   The veteran complained 
of ringing in both ears.  The records reflect the veteran 
stated the ringing began in April 1994.   The veteran denied 
significant noise exposure while in the military.  Moderate 
to moderate-severe sensory hearing loss with normal speech 
recognition was observed in the right ear.  Moderate to 
moderate-severe sensory hearing loss with normal speech 
recognition was observed in the left ear.  Tinnitus was noted 
as greater in the right ear than the left ear.  An 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
5
5
5
5
40
55
55
65
LEFT
10
5
5
5
25
50
55
60


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.    38 U.S.C.A.  § 1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.   38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  

Service connection may be granted for hearing loss if 
manifested to a compensable degree within one year after the 
veterans separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385 
(1998), which states that hearing loss will be considered to 
be a disability when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

However the threshold question that must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If he has not, his appeal fails as to 
that claim, and VA is under no duty to assist him in any 
further development of that claim.  38 U.S.C.A. §  5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. § 5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

III.  Analysis

The veteran contends his hearing loss occurred in service 
when he was exposed to artillery fire and grenade and mortar 
explosions.  

However, there is no competent evidence of a nexus between 
any post-service bilateral hearing loss and an in-service 
injury or disease, nor is there evidence that hearing loss 
manifested to a compensable degree within one year of the 
veterans discharge from service.

Upon separation examination in January 1962, the ears were 
clinically evaluated as normal and audiometric testing showed 
no hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993); 38 C.F.R. § 3.385.  

The earliest post-service documentation of evaluation of the 
veterans hearing is dated May 1997 and does show a hearing 
loss disability.  However, the fact remains that the claims 
folder is devoid of medical evidence linking the veterans 
post-service bilateral hearing loss to an in-service injury 
or disease.

The veterans claim is supported by his statement that his 
hearing loss began in basic training and that he obtained 
medical treatment for a hearing problem in 1959 when he 
complained of an earache.   Although the veteran can attest 
to his own memory of hearing loss, as a layperson he is not 
competent to offer medical opinions regarding its etiology or 
whether it constituted a disability within the meaning of 
relevant regulations.  Epiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His recollections are relevant with regard to 
continuity of symptomatology, but are outweighed by the lack 
of medical evidence of a nexus between an incident in service 
and a post-service hearing loss.  38 C.F.R. § 3.303(b).

In the absence of a nexus between the veterans active 
service and any current hearing loss, the claim is not well 
grounded and must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

	

_____________________________
	John E. Ormond, Jr.
 	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
